FILED
                             NOT FOR PUBLICATION                             APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUN FU LI,                                       No. 08-71126

               Petitioner,                       Agency No. A079-543-613

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Jun Fu Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and for abuse of discretion the

BIA’s denial of a motion to remand, de Jesus Melendez v. Gonzales, 503 F.3d
1019, 1023 (9th Cir. 2007). We deny the petition for review.

      The forensic expert’s testimony and report provide substantial evidence to

support the agency’s finding that Li submitted a possibly fraudulent sterilization

certificate and fine receipt. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.

2004). Accordingly, Li’s asylum and withholding of removal claims fail. See id.

      Li did not advance an argument in support of his CAT claim in his opening

brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not supported by argument are deemed waived).

      Li contends the record does not support the BIA’s refusal to consider new

evidence he submitted on appeal to the BIA, and its implicit denial of his request

for remand. To the extent the BIA construed Li’s submission of new evidence as a

motion to remand, the BIA did not abuse its discretion in denying the motion

because the new evidence did not show that Li’s wife was forcibly sterilized. See

Rodriguez v. INS, 841 F.2d 865, 867 (9th Cir. 1988) (requirements for a motion to

remand are the same as for a motion to reopen); Najmabadi v. Holder, 597 F.3d
2                                    08-71126
983, 986 (9th Cir. 2010) (BIA may deny a motion to reopen for failure to establish

a prima facie case).

      PETITION FOR REVIEW DENIED.




                                         3                                  08-71126